DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10 line 1, change “the perimeter” to -a perimeter- (antecedent of basis issue).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is drawn to an apparatus that has a hook plate that is guided to pull a striker. However, it is unclear how this is possible without the motor operationally connected to the hook plate. Correction is required.
Claim 9 requires an apparatus configured to bolt onto a striker to “provide additional striker engagement surface length”.
At the instant, it is unclear what is claimed here and how it provide additional engagement surface length. A very broad interpretation will be given. Correction is required.

Claim 11 requires that the apparatus comprises a swing arm that is configured to allow the cam follower to move. At the instant, with respect to the claim language, it is unclear how. As illustrated, the cam follower is at one end of the swing arm. 
Also, the claim requires that cam follower is at a notch and when crank arm rotates, the swing arm rotates also. At the instant, with respect to the claim language, it is unclear how since the claim fails to position the different elements claimed. 
As illustrated, when the motor operates, it will rotate the crank arm to move the hook plate, rotation of the hook plate, which comprises the cam surface and the notch, will make the notch to engage the cam follower and make the swing arm to rotate. 
Furthermore, the claim requires that the notch catch the cam follower at a certain point in ta rotational cycle of the crank arm. The limitation is also indefinite since it implies that the notch catches the cam follower at any position, which the specification fails to provide support. The only support is at the beginning of the rotational cycle, when the hook plate is intended to engage the striker (from fig 1), and at the end of the rotational cycle, when the hook plate is unlatched from the hook plate (when moving from fig 4 to fig 1).
Therefore, in order to continue with the examination, the claim will be interpreted as follows:
-An apparatus comprising a main plate, a hook plate pivotally mounted to the main plate between an open position and a closed position, the hook plate defining a cam surface; a swing arm pivotally mounted to the main plate and including a cam follower configured to be received within the cam surface; a crank arm coupled to the hook plate; and a motor coupled to the crank arm;
wherein, the swing arm is configured to allow the cam follower to move relative to the cam surface, the cam surface is configured to guide the hook plate along a path that pulls an automobile hatch striker towards the closed position;
wherein, the cam surface defines a notch configured to catch on the cam follower, maintaining the hook plate in the open position; and 
wherein, when the motor actuates the crank arm, the crank arm operates the hook plate to rotate, causing the notch to engage the cam follower in order to the swing arm to rotate and allow further rotation of the hook plate.-.
Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 4,395,064 to Bellot et al (Bellot).

    PNG
    media_image1.png
    657
    1027
    media_image1.png
    Greyscale

Bellot discloses an apparatus that comprises a hook plate (12), a cam follower (23) and a cam surface (21) configured to guide the hook plate along a path that pulls an automobile hatch striker (4) toward a closed position.
The apparatus further comprises a crank arm (27) configure to drive the hook plate by being driven by a motor. The apparatus further comprises a main plate (11).
The crank arm is configured such that it rotates substantially a full rotation, and to rotate a point on the hook plate a substantial portion of a full rotation and close the hatch in the process. The cam surface forms a perimeter of a groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 4,395,064 to Bellot et al (Bellot) in view of DE 102006002850 to Wirths et al (Wirths). Bellot fails to disclose the use of a spring configured to hold the cam surface and the cam follower in tension against each other.

    PNG
    media_image2.png
    728
    924
    media_image2.png
    Greyscale

Wirths teaches that it is well known in the art to provide a spring member (10) that is capable of holding a cam surface (9) and a cam follower (8) in tension against each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Bellot with a spring, as taught by Wirths, in order to maintain the cam follower against the cam surface.
	
Allowable Subject Matter
Claim 11, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 16, 2022